HENDLEY, Judge (dissenting). I disagree with the majority opinion. They avoid the real issue, that is, what is the sentencing authority of the trial court ? I agree with the majority that the second order was a valid order but to say that “[t]he order deferring sentence not amounting to a sentence” is beyond the scope of the statutory scheme of sentencing and certainly beyond any language in the statutes. The first order of the court was made pursuant to § 40A-29-15(C), supra. Once this section was used the trial court either had to sentence or suspend or defer sentence. The second order, if valid, was a deferred sentence with conditions (certainly not traditional conditions but nonetheless conditions) — §§ 40A-29-18(D), supra and 40A-29-19(A), supra. At this point, in order to sentence defendant there must be a breach or violation of the condition. There is no authority, either by statute or case law, to sentence without a breach or violation of the conditions. The record is totally void of any violation. In fact, the contrary is true. Thus, the trial court was without any authority to sentence. Defendant should have been permitted to serve his six months deferred sentence and then be released, unless of course, there was a violation — § 40A-29-22, supra. I also feel the foregoing is buttressed by the fact that § 40A-29-23, supra, makes a deferred sentence a final judgment for purposes of appeal. This is a recognition of at least two things: (1) possible unreasonable conditions imposed on a defendant; and (2) finality in lieu of sentencing. I respectfully dissent.